Citation Nr: 0204043	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  99-04 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to an increased rating for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1968 to July 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision which denied an 
increase in a 30 percent rating for the veteran's service-
connected arteriosclerotic heart disease (coronary artery 
disease) with history of myocardial infraction.  Subsequently 
the RO rated the heart condition 100 percent from March 10, 
1998 to August 31, 1998, 60 percent from September 1, 1998 to 
March 5, 1999, and 30 percent since March 6, 1999. 


FINDINGS OF FACT

1.  The veteran's current claim for an increased rating for 
his service-connected arteriosclerotic heart disease 
(coronary artery disease) with history of myocardial 
infraction dates from 1997, prior to a 1998 change in rating 
criteria for heart disease, and the old rating criteria are 
more favorable to him.  

2.  At all times pertinent to the claim (with the exception 
of the time when the RO assigned a temporary total rating) 
the heart condition has involved a typical history of acute 
coronary occlusion or thrombosis, or history of substantiated 
repeated anginal attacks, and more than light manual labor 
has not been feasible.


CONCLUSION OF LAW

During all times pertinent to the claim for an increased 
rating (with the exception of the time when the RO assigned a 
temporary total rating), the heart condition has been 60 
percent disabling.  38 U.S.C.A. § 1155 (West 1991);  
38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006 (1997 and 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Air Force from 
December 1968 to July 1989.  He was treated during service 
for arteriosclerotic heart disease (coronary artery disease).  
During 1985 he was noted to have a myocardial infarction 
(heart attack) and he underwent an angioplasty procedure.

In October 1989, the RO granted service connection and a 30 
percent rating for arteriosclerotic heart disease with 
history of myocardial infarction and angioplasty.

On December 20, 1996, the veteran was admitted to Largo 
Medical Center after complaining of chest discomfort and 
shortness of breath.  He had inferior sinus tachycardia 
elevation with anterior reciprocal changes.  No appreciable 
murmur or gallop was found.  He underwent a percutaneous 
transluminal coronary angioplasty (PTCA) with stent 
placement.  Diagnoses at December 22, 1996 hospital discharge 
included crescendo angina with thrombus in the right coronary 
artery.  

In January 1997, the veteran filed a claim for an increased 
rating for his heart condition.

In a January 1997 decision, the RO assigned a temporary 100 
percent rating for the heart condition from December 20, 1996 
to June 30, 1997, followed by a 30 percent rating on July 1, 
1997.

In August 1997, the veteran was given a VA heart examination.  
He indicated that he walked three miles a day without 
experiencing chest pain, but said he had experienced 
worsening shortness of breath over the preceding few months 
including mild shortness of breath at rest.  His blood 
pressure was 156/85, with a heart rate of 60.  No murmurs, 
rubs, or gallops were found.  An EKG noted bradycardia at a 
rate of approximately 50, and the study was essentially 
normal, with no evidence of prior myocardial infarction.  An 
echocardiogram was given in September 1997 and showed a 
normal study, with left ventricular systolic function being 
normal, and an ejection fraction of 70 percent.  The heart 
chamber dimensions, wall motion, valves, and doppler were all 
normal, with no acute cardiopulmonary disease being 
identified.  In an October 1997 addendum to the clinical 
examination report, the doctor noted the echocardiogram was 
normal and showed no congestive heart failure.

In October 1997, the RO denied an increase in the 30 percent 
rating for heart disease.

Treatment records from the Largo Medical Center from March 
1998 show the veteran underwent a treadmill perfusion study, 
which suggested the presence of ischemia, most likely in the 
right coronary artery distribution, manifested by dyspnea and 
chest discomfort.  His left ventricle functioning was normal, 
with an ejection fraction of 71 percent with no appreciable 
focal wall motion abnormality.  

The veteran was hospitalized for increasing angina at Largo 
Medical Center from March 10, 1998 to March 11, 1998.  He 
underwent another PTCA procedure, and two stents were placed 
in the right coronary artery and one stent in the left 
anterior descending.  The results of the two vessels were 
noted to be exceptionally good, with no residual and the flow 
in both arteries being improved.  

In April 1998, the veteran submitted a timely notice of 
disagreement with the RO's October 1997 rating decision.

The veteran was hospitalized again at the Largo Medical 
Center from May 3, 1998 to May 6, 1998, following severe 
chest pain and evidence of an inferior myocardial infarction.  
Thrombolysis was immediately administered.  A left heart 
catheterization, left ventriculography, and selective 
coronary angiography were performed.  He was found to have 
good left ventricular contractility, with no evidence of 
segmental hypokinesis noted.  His right coronary artery at 
the level of the stent had no restenosis, and his left 
anterior descending artery, previously stented, again showed 
no restenosis.  He was diagnosed with a very small acute 
inferior myocardial infarction,, probably due to a thrombus 
and not a stenotic plaque, which was treated only with 
thrombolysis.  

In January 1999, the veteran underwent an adenosine 
myocardial perfusion scan after experiencing exertional chest 
discomfort.  Dr. Stephen Turker indicated that the scan 
showed reversible perfusion defects of both the anterior wall 
and the inferior wall.  Ischemia was suggested by the study, 
most likely a distribution of the left anterior descending 
and right coronary artery, as manifested by chest pressure.  
Mildly impaired left ventricular function with apical 
hypokinesis was also suggested.  A cardiac catheterization 
was performed, which demonstrated a normal circumflex patent 
left anterior descending artery at the stent site, with the 
right coronary artery showing a 90 percent stenosis with 
thrombus distal to the prior stent site.  Another PTCA 
procedure was done with a stent implanted in the right 
coronary artery with no complications.  

In February 1999, the RO issued a rating decision granting a 
temporary total convalescent rating for the heart condition 
from March 10, 1998 to May 31, 1998, and a temporary total 
schedular rating from June 1, 1998 to August 31, 1998.  The 
heart rating was returned to 30 percent as of September 1, 
1998.

In March 1999, the veteran submitted his substantive appeal.  
He requested a hearing but later withdrew his request.

The veteran was given a VA heart examination on March 6, 
1999.  He indicated that his chest pain had improved 
following his January 1999 treatment, but stated that he had 
dyspnea on exertion and occasional shortness of breath.  His 
blood pressure was 128/68, and his pulse was 57.  His heart 
was regular in rate and rhythm, with no murmurs, rubs, or 
gallops.  The examiner estimated the veteran's metabolic 
equivalent (METS) level to be well above 10, based on the 
veteran's history of jogging and his ability to walk up three 
or four flights of stairs without significant symptoms.  The 
examiner's impression was coronary artery disease.

Private treatment notes from June 1999 show the veteran 
undergoing another adenosine myocardial perfusion study which 
showed inferior wall ischemia and also suggested anterior 
wall ischemia.  

From July 1 to 2, 1999, the veteran was hospitalized at the 
Largo Medical Center, where he underwent a cardiac 
catheterization, left ventriculography and angiography, 
another PTCA procedure with a stent placed in the left 
anterior descending artery.  His left ventricle showed good 
contractility, with the place of the prior stent deployment 
showing a discrete 70 to 75 percent stenosis.  The rest of 
the right coronary artery was noted to be looking good, with 
the left anterior descending artery showing no restenosis.  
The PTCA abolished the segment of stenosis with no 
complications.  

In March 2000 correspondence, the veteran mentioned he works 
at the VA Medical Center.

In October 2000, the RO issued a decision which rated the 
heart condition 60 percent from September 1, 1998 to March 5, 
1999, and 30 percent effective March 6, 1999.

In November 2000, the veteran was given another VA heart 
exam.  He indicated that he experienced symptoms of angina 
upon exertion, which included upper epigastric/lower 
substernal pressure and some shortness of breath.  His blood 
pressure was 136/72, with a pulse of 58.  His heart had a 
regular rate and rhythm, with no murmurs, gallops, or rubs.  
X-rays showed a normal cardiac silhouette, normal lung 
fields, and no evidence of any abnormalities.  An 
electrocardiogram showed normal sinus rhythm with a heart 
rate of 59 and possible prior posterior wall infarction of 
undetermined age.  The impression was coronary artery 
disease.  A treadmill exercise test was performed and showed 
a METS level of 7.  The doctor who performed the clinical 
examination also noted the veteran was borderline for 
ischemia.

In December 2000, the veteran was given an echocardiogram at 
the VA Medical Center.  This showed a normal left ventricular 
cavity dimension with a left ventricle ejection fraction 
(LVEF) of 68 percent, left ventricular hypertrophy, and no 
pericardial effusion or left ventricle mural thrombus.

Analysis

The veteran claims an increased rating for arteriosclerotic 
heart disease (coronary artery disease) with a history of 
myocardial infarction.  The file shows that through 
correspondence, rating decisions, the statement of the case, 
and the supplemental statement of the case, the veteran has 
been informed of the evidence necessary to substantiate his 
claim.  Pertinent medical records have been obtained, and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the veteran's appeal, the regulations 
pertaining to rating cardiovascular disorders were revised, 
effective January 12, 1998.  Thus either the old or new 
version of the rating criteria may be applied, whichever are 
more favorable to the veteran, although the new criteria may 
only be applied to the period since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000. 

The old criteria provided that a 30 percent rating for 
arteriosclerotic heart disease is warranted following a 
typical coronary occlusion or thrombosis, or with a history 
of substantiated anginal attack, with ordinary manual labor 
feasible.  A 60 percent rating is warranted following a 
typical history of acute coronary occlusion or thrombosis, or 
with a history of substantiated repeated anginal attacks, 
with more than light manual labor not being feasible.  A 100 
percent rating is assigned during and for 6 months following 
acute illness from coronary occlusion or thrombosis, with 
circulatory shock, etc.  A 100 percent rating is also 
assigned after 6 months, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997) (effective prior to January 12, 
1998).

The old criteria also provide that myocardial infarction is 
rated as arteriosclerotic heart disease.  38 C.F.R. § 4.104, 
Diagnostic Code 7006 (1997) (effective prior to January 12, 
1998).

The new rating criteria provide for a 30 percent rating where 
a workload greater than 5 METS but not greater than 7 METS 
(metabolic equivalent units) results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there is more than one episode of acute congestive 
heart failure in the past year, or where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted where there is congestive heart failure, or where a 
workload of 3 METS or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or where there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005 
(2001) (effective since January 12, 1998).

The new rating criteria provide that myocardial infarction is 
rated 100 percent during and for three months following 
myocardial infarction documented by laboratory tests.  
Thereafter, myocardial infarction is rated under the same 
criteria as arteriosclerotic heart disease.  38 C.F.R. 
§ 4.104, Diagnostic Code 7006 (2001) (effective since January 
12, 1998).

The present appeal is from a 1997 RO decision which denied an 
increase in a 30 percent rating for the veteran's service-
connected arteriosclerotic heart disease (coronary artery 
disease) with history of myocardial infraction.  Subsequently 
the RO rated the heart condition 100 percent rating from 
March 10, 1998 to August 31, 1998, 60 percent rating from 
September 1, 1998 to March 5, 1999, and a 30 percent rating 
on and after March 6, 1999.  The veteran's representative 
suggests that rating reduction rules should be considered, 
but such appear inapplicable to the facts presented, 
including the time-definite total rating assigned by the RO 
during the course of the appeal.  See Rossiello v. Principi, 
3 Vet.App. 430 (1992).

Comparing the medical evidence to the new rating criteria 
indicates that the new rating criteria would not support a 
higher rating for the veteran's heart condition during any 
time applicable to the appeal.  The medical evidence does not 
show he has the METS level, ejection fraction, etc., as 
required for a higher rating under the new criteria.  The old 
rating criteria are more favorable to the veteran and will be 
applied to his case.  Karnas, supra.  

The veteran had a myocardial infarction and angioplasty while 
still in service, but he did fairly well for several years 
after service.  In December 1996 he had increased heart 
symptoms requiring a PTCA with stent placement.  Another such 
procedure was required in March 1998.  He had a small 
myocardial infarction in May 1998 which was treated with 
thrombolysis.  More PTCA procedures with stent implants were 
required in January 1999 and July 1999.  Between these 
various procedures the veteran has done fairly well, and has 
been able to work, yet his condition repeatedly deteriorates 
and requires frequent treatment including invasive 
procedures.

In the judgment of the Board, the evidence demonstrates that 
at all times pertinent to the appeal (with the exception of 
the time when the RO assigned a temporary total rating) the 
heart condition has involved a typical history of acute 
coronary occlusion or thrombosis, or history of substantiated 
repeated anginal attacks, and more than light manual labor 
has not been feasible.  This supports a 60 percent rating 
under the old version of Code 7005.  Thus the RO should 
assign a 60 percent rating for the heart condition from July 
1, 1997 to the present (except for the time when it has 
already assigned a temporary total rating).  To this extent, 
the claim for an increased rating for a heart disability is 
granted.  The benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), has been considered in making this decision.

The Board also finds that the heart disability is not more 
than 60 percent disabling (except for the time when the RO 
already assigned a temporary total rating) during any time 
applicable to the appeal.  Medical findings do not show a 
totally disabling heart condition under the criteria set 
forth in either the old or new version of the relevant rating 
codes.  


ORDER

The veteran's heart disability is to be rated 60 percent 
rating from July 1, 1997 to the present (except for the time 
when the RO already assigned a total rating).  To this 
extent, an increased rating for the heart disability is 
granted.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

